


Exhibit 10.2


QUAD/GRAPHICS, INC.
2010 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD


[[PARTICIPANTID]]
[[FIRSTNAME]] [[LASTNAME]]


You have been granted an award of Restricted Stock Units (an “Award”) under the
2010 Omnibus Incentive Plan (the “Plan”), effective as of the Grant Date, of
Quad/Graphics, Inc. (the “Company”) with the following terms and conditions:


Grant Date:
_______________



Vesting Commencement Date:
_______________



Number of Restricted
Stock Units:
[[SHARESGRANTED]]



Vesting Schedule:
_______________ percent (___%) of the Restricted Stock Units will vest on
_______________, provided you are continuously employed by the Company or an
Affiliate until the vesting date.



The vesting of the Restricted Stock Units will accelerate in the following
circumstances:


•
If you are continuously employed with, or in the service of, the Company or its
Affiliates through the date preceding the date of a “Change in Control” (as
defined below), then 100% of the Restricted Stock Units will vest in full on the
date of such Change in Control.



•
If your employment or service relationship with the Company and its Affiliates
is terminated as a result of your death or disability (within the meaning of
Code Section 22(e)(3)), then 100% of the Restricted Stock Units will vest in
full on the date of such termination.



•
If your employment or service relationship with the Company and its Affiliates
terminates as a result of your retirement upon or after age 65, then, provided
such retirement is approved by the Committee (your “Retirement”), a portion of
the Restricted Stock Units will vest on the date of your Retirement. Such
portion shall be equal to the total number of Restricted Stock Units multiplied
by a fraction, the numerator of which is the number of days from the Vesting
Commencement Date until the date of your Retirement and the denominator of which
is the total number of days from the Vesting Commencement Date until the third
anniversary of the Vesting Commencement Date.



Except as otherwise provided above, upon your termination of employment, or
cessation of services to, the Company and its Affiliates prior to the date the
Restricted Stock Units are vested, you will forfeit the unvested Restricted
Stock Units.


For purposes of this Agreement, a “Change in Control” means any event which
results in the legal or beneficial ownership of shares of voting stock of the
Company granting the holder or holders thereof a majority of the votes for the
election of the majority of the Board of Directors (or other supervisory board)
of the Company being owned by any person or entity (or group of persons or
entities acting in concert) other than any one or more of the following acting
alone or in concert: (i) the respective spouses and descendants of Harry V.
Quadracci, Harry R. Quadracci or Thomas A. Quadracci and/or the spouses of any
such descendants, (ii) the respective executors, administrators, guardians or
conservators of the estates of any Harry V. Quadracci, Harry R. Quadracci,
Thomas A. Quadracci or the Persons described in clause (i) above, (iii) trustees
holding shares of

1

--------------------------------------------------------------------------------




voting stock of the Company for the benefit of any of the persons described in
clause (i) or (ii) above and (iv) any employee stock ownership or other benefit
plan of the Company (together, the "Permitted Holders"). Notwithstanding the
foregoing, the transfer of legal or beneficial ownership of any of the shares of
voting stock of the Company to a new entity shall not be a Change in Control if
a majority of the voting stock of such new entity is owned by Permitted Holders.
In the event such a transfer occurs, the foregoing definition of "Change in
Control" shall be construed with respect to the new entity that owns all of the
voting stock of the Company (as opposed to the Company itself).


Settlement of Restricted
Stock Units:
As soon as practicable after your Restricted Stock Units vest (but no later than
two-and-one-half months from the end of the fiscal year in which vesting
occurs), the Company will settle such vested Restricted Stock Units by electing
either to (i) issue in your name certificate(s) or make an appropriate book
entry for a number of Shares equal to the number of Restricted Stock Units that
have vested or (ii) deliver an amount of cash equal to the Fair Market Value,
determined as of the vesting date, of a number of Shares equal to the number of
Restricted Stock Units that have vested.



Notwithstanding any provision of this Award to the contrary, if you are a
“specified employee” within the meaning of Code Section 409A(a)(2)(B)(i) and the
guidance thereunder on the date of your termination of employment or service,
then, to the extent required for compliance with Code Section 409A, any
settlement or other payment to you under this Award to you made on account of
your termination for any reason other than death will be delayed until the date
that is six months after your termination or such earlier date permitted by Code
Section 409A.


Transferability of
Restricted Stock Units:
You may not sell, transfer or otherwise alienate or hypothecate any of your
Restricted Stock Units until they are vested. In addition, by accepting this
Award, you agree not to sell any Shares acquired under this Award other than as
set forth in the Plan and at a time when applicable laws, Company policies or an
agreement between the Company and its underwriters do not prohibit a sale. The
Company also may require you to enter into a shareholder’s agreement that will
include additional restrictions on the transfer of Shares acquired under this
Award.



Dividend Equivalents:
You will be credited with dividend equivalents equal to the amount of any
dividends or other distributions paid with respect to the Shares underlying the
Restricted Stock Units, so long as the applicable record date occurs before you
forfeit the Restricted Stock Units, but any such dividend equivalents will be
subject to the same terms and conditions (including the risk of forfeiture) as
apply to the Restricted Stock Units with respect to which the dividend
equivalents were paid and will be earned and distributed only to the extent
that, and at the same time as, such Restricted Stock Units are settled.



Rights as Shareholder:
You will not be deemed for any purposes to be a shareholder of the Company with
respect to any of the Restricted Stock Units unless and until a certificate for
Shares is issued upon vesting of the Restricted Stock Units.



Transferability of Award:
You may not transfer or assign this Award for any reason, other than as set
forth in the Plan. Any attempted transfer or assignment will be null and void.




2

--------------------------------------------------------------------------------




Market Stand-Off:
In connection with any underwritten public offering by the Company of its equity
securities pursuant to an effective registration statement filed under the
Securities Act of 1933, as amended, you agree that you shall not directly or
indirectly sell, make any short sale of, loan, hypothecate, pledge, offer, grant
or sell any option or other contract for the purchase of, purchase any option or
other contract for the sale of, or otherwise dispose of or transfer or agree to
engage in any of the foregoing transactions with respect to, any Shares acquired
under this Award without the prior written consent of the Company. Such
restriction shall be in effect for such period of time following the date of the
final prospectus for the offering as may be determined by the Company. In no
event, however, shall such period exceed one hundred eighty (180) days.



Tax Withholding:
You understand that you (and not the Company or any Affiliate) shall be
responsible for your own federal, state, local or foreign tax liability and any
of your other tax consequences that may arise as a result of the transactions
contemplated by this Award. You shall rely solely on the determinations of your
tax advisors or your own determinations, and not on any statements or
representations by the Company or any of its agents, with regard to all such tax
matters.



To the extent that the receipt, vesting or settlement of the Restricted Stock
Units, or other event, results in income to you for federal, state or local
income tax purposes, you shall deliver to the Company at the time the Company is
obligated to withhold taxes in connection with such receipt, vesting, settlement
or other event, as the case may be, such amount as the Company requires to meet
its withholding obligation under applicable tax laws or regulations, and if you
fail to do so, the Company has the right and authority to deduct or withhold
from other compensation payable to you an amount sufficient to satisfy its
withholding obligations.


To the extent permitted by the Company at the time a tax withholding requirement
arises, you may satisfy the withholding requirement in whole or in part, by
electing to have the Company withhold for its own account that number of Shares
otherwise deliverable to you upon settlement having an aggregate Fair Market
Value on the date the tax is to be determined equal to the minimum statutory
total tax that the Company must withhold in connection with the vesting or
settlement of such Restricted Stock Units. Your election must be irrevocable, in
writing, and submitted to the Secretary of the Company before the applicable
vesting or settlement date. The Fair Market Value of any fractional Share not
used to satisfy the withholding obligation (as determined on the date the tax is
determined) will be paid to you in cash.


Miscellaneous:
As a condition of the granting of this Restricted Stock Unit Award, you agree,
for yourself and your legal representatives or guardians, that this Restricted
Stock Unit Award shall be interpreted by the Committee and that any
interpretation by the Committee of the terms of this Restricted Stock Unit Award
or the Plan and any determination made by the Committee pursuant to this
Restricted Stock Unit Award shall be final, binding and conclusive.



Subject to the terms of the Plan, the Committee may modify or amend this
Restricted Stock Unit Award without your consent as permitted by Section 17(a)
of the Plan or: (i) to the extent such action is deemed necessary by the
Committee to comply with any applicable law or the listing requirements of any
principal securities exchange or market on which shares of the Company’s Class A
Common Stock are then traded; (ii) to the extent the action is deemed necessary
by the Committee to preserve favorable accounting or tax treatment of this Award
for the Company; or (iii) to the extent the Committee determines that such
action does not materially and adversely affect the value of this Restricted
Stock Unit Award or that such action is in the best interest of you or any other
person who may then have an interest in this Restricted Stock Unit Award.



3

--------------------------------------------------------------------------------




The Restricted Stock Units constitute a mere promise by the Company to make
specified payments in the future if such benefits come due under the Award. You
will have the status of a general creditor of the Company with respect to any
vested Award.


This Restricted Stock Unit Award may be executed in counterparts.


This Restricted Stock Unit Award is granted under and governed by the terms and
conditions of the Plan. Additional provisions regarding your Award and
definitions of capitalized terms used and not defined in this Award can be found
in the Plan.


BY ACCEPTING THIS RESTRICTED STOCK UNIT AWARD, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO ACKNOWLEDGE RECEIPT OF THE
PLAN.


QUAD/GRAPHICS, INC.




By:
/s/ Joel Quadracci
 
 
Joel Quadracci
 
 
Chairman, President & CEO
 
 
Quad/Graphics
 
 
 
 
 
 
 
Date:
 
 




4